DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The claimed invention is directed to updating a noise cancellation model based on detected ambient noises. 
Appropriate correction is required.
Claim Objections
Claims 8, 9 and 14 and  is objected to because of the following informalities:  
Claim 8 recites “DM-RS”. The abbreviation must be spelled out before use. 

Claims 9 and 14 recite “an AI processor”. The abbreviation “AI” must be spelled before use.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhao et al. (US PG Pub. 2007/0055508, hereinafter referred to as Zhao).

Regarding claims 1 and 15, Hetherington discloses a method /device of intelligently recognizing a voice in a voice recognition device (Abstract Fig. 10, [00176-00177] [0234], [0237], suppressing noise to enhance speech, updating noise model), the method and device comprising:
a transceiver for transmitting and receiving data to and from a network ([0061-0063], a mobile phone has a transceiver for transmitting and receiving data to and from a network);
 obtaining a microphone detection signal detected using at least one microphone of the voice recognition device ([0054], a microphone for receiving noisy speech; Fig. 10, #84 and #64, estimating noise for different environments; also see [0031], [0035], adapting noise model to current noisy environment; [0156], voice activity detection VAD); 
obtaining an ambient noise signal from the microphone detection signal when a voice signal is detected from the microphone detection signal ([0151], [0184], Fig. 10, #64, estimating noise for a current environment; See [0043], [0048]); 
updating a previously learned noise cancellation model based on the ambient noise ([0050], [0060], [0100], updating previous noise models based on current noisy speech and environments); and
[0167], [0176-0177], suppression noise from the noisy speech signal).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al. (US PG Pub. 2005/0114128, hereinafter referred to as Hetherington) in view of Yang (US Pat. 9,595,997). 

Regarding claim 1, Hetherington discloses a method of intelligently recognizing a voice in a voice recognition device ([0005-0006], [0009-0010], enhance voice communication by removing rain noise), the method comprising: 
obtaining a microphone detection signal detected using at least one microphone of the voice recognition device (Fig. 6, #602, [0043], [0038], estimating noise signal from the received voice signal); 
obtaining an ambient noise signal from the microphone detection signal when a voice signal is detected from the microphone detection signal ([0040], [0045], estimating rain noise from unvoiced segments); 
[0040], [0053], updating rain noise model during unvoiced segments); and
removing the ambient noise signal from the microphone detection signal using the updated noise cancellation model ([0009-0010], [0033], dampens or reduce rain noise using the updated rain noise model).

Hetherington discloses enhancing speech communication by removing / dampening rain noise based on an updated rain noise model (Abstract, [0009-00010], [0033]). Hetherington discloses the techniques of speech enhancement are implemented on a hands-free communication device ([0005]) which meets a term “a voice recognition device” (Note, a person can recognize the voice outputted from the hands-free communication device). 

By reviewing the specification, the examiner understands that the claimed “a voice recognition device” refers to a device of recognizing human voice commands. To advance the prosecution, the examiner further cites Yang which discloses removing echo and/or noise from voice commands when using a voice controlled devices (Yang, Fig. 1, #106, Amazon voice controlled device, #142, echo noise cancellation, #144, background noise cancellation; Col. 2, lines 30-36, dynamically updating filters to suppress echo noises and background noises).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hetherington teaching with Yang’s teaching to Yang, Col. 7, line 8-19, col. 1, line 25-30).

Claim 15 is directed to a device and includes features similar to claim 1. The claim 15 is rejected based on the same rationale as explained for claim 1. Claim 5 includes a transceiver for transmitting and receiving data to and from a network. Both Hetherington and Yang disclose a transceiver for transmitting / receiving data from a network (Hetherington, [0005], [0060]; Yang, Col. 4, lines 20-25; Col. 5, lines 13-22).

Regarding claims 2 and 16, Hetherington in view of Yang further discloses the obtaining of an ambient noise signal comprises obtaining a signal of a non-voice segment other than a voice segment in which the voice is detected among an entire segment of the microphone detection signal as the ambient noise signal (Hetherington, [0031], [0040], [0053], detecting rain noise during unvoiced segments and updating rain noise models).

Regarding claims 3 and 17, Hetherington in view of Yang further discloses the updating of a previously learned noise cancellation model comprises updating the noise cancellation model in every predetermined period (Hetherington, [0040], [0053], updating rain noise models during unvoiced segments; In addition, Yang also discloses updating noise filters Col. 17, lines 7-15).

Allowable Subject Matter
Claims 4-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Dependent claims 4-14 and 18-20 include specific limitations to further define a claimed invention. Although individual features may be found in an prior art reference, the examiner agreed that when considering all limitations (including limitations recited in corresponding independent claims and intervening claims) as a whole, the claimed invention defined by these dependent claims is sufficient to distinguish with prior art of the record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The examiner discovered several prior art references related to a basic concept of noise cancellation based on a noise model as well as updating the noise model based on ambient (such as surrounding / environment) noises. These references are included in PTO-892 form for completion of the record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659